DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/13/2021 has been entered. Claims 1-15 and 17-20 remain pending in the application. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “at least one of a reference point” should read “at least one of a reference point”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjaerum (US Pub No. US20170086785).
Regarding claim 17, Bjaerum teaches A medical imaging system, comprising: an ultrasound probe including a position sensor (see paragraph 0020); a display (Figure 1, element 117, see paragraph 0020); and a controller including non-transitory instructions stored in memory that when executed during operation of the medical imaging system cause the controller to (figure 1, element 116, see paragraph 0024):  Page 37 of 39Docket No. 326001-1 acquire corresponding image data and position sensor data with the ultrasound probe, as the ultrasound probe is moved during an imaging procedure (Figure 2, steps 204-205, paragraphs 0026-0027);

 automatically detect a desired view including a target scan plane within a target anatomical structure based on an image generated from the acquired image data (Figure 2, step 206, see paragraph 0028); verify the detected desired view with the acquired position sensor data (Figure 2, step 206, see paragraph 0028); and if there is no mismatch between the acquired corresponding image data and position sensor data, display the detected desired view via the display (see paragraphs 0028 and 0042)
Prompt the user for confirmation that the image is the desired view (paragraphs 0044-0045; the user confirms the protocol is completed and save the image).

Regarding claim 18, Bjaerum teaches The system of claim 17, wherein the instructions further cause the controller to determine, based on the generated image and acquired position sensor data, that the desired view has not been detected and, in response to the desired view not being detected, display, via the display, instructions for how and where to move the ultrasound probe to find the desired view (Figure 2, steps 207 and 212, see paragraphs 0017 and 0029).

Regarding claim 19, Bjaerum teaches The system of claim 17, wherein the instructions further cause the controller to, if there is a mismatch between the acquired corresponding image data and position sensor data, display, via the display, a request for a user of the medical imaging system to move the ultrasound probe to a predetermined reference position and recalibrate the position sensor (See paragraph 0028).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum (US Pub No. US20170086785) in the view of Cadieu (US Pub No. US20180153505).

Regarding claim 1, Bjaerum teaches A method, comprising: 
outputting to a user during receiving image data, instructions for navigating a medical imaging probe from a current scan position to a next scan position for obtaining a desired scan plane based on received image data of a target anatomical structure and position data (Figure 2, step 212, see paragraph 0031; the system outputs feedback to the user in real-time to instruct the user to move to the right scan plan, the feedback is outputted based on the image data and the position data of the probe.), the position data obtained from a position sensor on the probe (Figure 2, See paragraph 0029).
wherein the position data is relative to at least one of a reference point or a coordinate system (paragraph 0027; the position of the probe is tracked relative to a reference point), and wherein the reference point or coordinate system is independent of the received image data (paragraph 0027).
However, Bjaerum fails to explicitly teach wherein the received image data and the position data is analyzed via machine learning prior to outputting to the user.
Cadieu, in the same field of endeavor, teaches wherein the received image data and the position data is analyzed via machine learning prior to outputting to the user (paragraph 0016, the system uses neural network to process trained data (image data and position data) to output instructions to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bjaerum to incorporate the teachings of Cadieu to provide a machine learning algorithm to analyze the image data and position data. The motivation to do so would be to increase the accuracy of the outputted feedback.

Regarding claim 2, Bjaerum teaches The method of claim 1, wherein the target anatomical structure includes a target organ and the position data includes a position of the probe on or within a patient relative to a calibrated reference position for an imaging procedure (see paragraph 0027).

Regarding claim 3, Bjaerum teaches The method of claim 1, wherein the outputting occurs during an imaging procedure and wherein the next scan position corresponds to a next view within a set scan protocol for the imaging procedure (Figure 3, step 314 (protocol complete?), No, step 316 (move to next scan plane in protocol and position probe on patient), see paragraph 0049).

Regarding claim 4, Bjaerum teaches The method of claim 1, wherein the outputting includes displaying (figure 1, element 117, see paragraphs 0016-0017), via a display of an imaging system including the probe (figure 1, element 106, see paragraphs 0016-0017), a visual representation of a patient including an indication of a current position of the probe and a target position of the probe to obtain the desired scan plane of the target anatomical structure and/or instructions including a direction and/or distance in which to move the probe relative to the current position of the probe and/or relative to anatomical landmarks on a body of the patient (see paragraphs 0016-0017, “ The display device 118 and/or the user interface 122 may also communicate audibly. The display device 118 is configured to present information to the operator during the imaging session. The information presented may include ultrasound images, graphical elements, user-selectable elements, and other information (e.g., administrative information, personal information of the patient, and the like). Additionally, the information presented may include confirmation of correct probe positioning. In one embodiment, the display area 117 may be outfitted with a visual probe position accuracy gauge that transitions from red, through yellow, to green as the probe moves from an incorrect scan plane to a correct scan plane. In other embodiments the system controller 116 may send probe positioning information simultaneously to the display area 117 and actuators 105 of the probe 106, so that the user receives a combination of visual feedback/instructions on the display area 117 while also receiving tactile feedback through the actuators 105 of the probe 106. Lastly, the display area 117 may be used to display a reference point at one edge of the displayed ultrasound image, as described further below.”).

Regarding claim 5, Bjaerum teaches The method of claim 1, further comprising generating an image from the received image data and, for the generated image, determining a corresponding position based on the position data received at the same time as the image data (see paragraphs 0022 and 0028, ex: 207, that is, analyzing incoming data and probe position may be an on-going, real-time process.).

Regarding claim 6, Bjaerum teaches The method of claim 5, further comprising detecting a current scan plane of the generated image using a scan plane detection algorithm stored in memory of a controller (see paragraph 0024, ex: method 200 and the other methods disclosed herein may be executed by a controller of the ultrasound imaging system (such as controller 116 shown in FIG. 1) according to instructions stored on a non-transitory memory of the system (e.g., such as memory 120 shown in FIG. 1) in combination with the various signals received at the controller from the system components and actuator signals sent from the system controller to the probe), where the position data and generated image are inputs into the scan plane detection Page 35 of 39Docket No. 326001-1algorithm, and determining the instructions for navigating the probe based on the detected current scan plane and the desired scan plane (Figure 2, step 206, see paragraph 0028).

Regarding claim 7, Bjaerum teaches The method of claim 6, further comprising displaying the generated image via a display during the outputting instructions for navigating the probe (see paragraphs 0016-0017), wherein outputting the instructions comprises displaying textual instructions for navigating the probe via the display (paragraph 0053).

Regarding claim 8, Bjaerum teaches The method of claim 6, further comprising indicating to the user of the probe that the desired scan plane of the target anatomical feature has been obtained and displaying the generated image including the desired scan plane of the target anatomical feature via the display (Figure 3, Steps 308, 312, 314, 318, see paragraph 0049)

Regarding claim 9, Bjaerum teaches The method of claim 6, further comprising indicating to the user of the probe that there is a mismatch between the detected current scan plane and the determined corresponding position and displaying a request to move the probe to a predetermined reference position to recalibrate the position sensor (Figure 2, steps 206, 207, 212, see paragraph 0028).

Regarding claim 10, Bjaerum teaches A method, comprising: defining at least one of a coordinate system or a reference point (paragraph 0027); 
receiving medical imaging data acquired with an imaging probe (see paragraph 0022); 
receiving corresponding position data relative to the reference point or coordinate system from a position sensor of the imaging probe (see paragraphs 0020 and 0027; ; the position of the probe is tracked relative to a reference point), the position data acquired at a same time as the medical imaging data (see paragraph 0022); 
identifying a target anatomical structure and a target scan plane of the target anatomical structure from an image generated with the received medical imaging data and based on the corresponding position data via an image detection framework (see paragraphs 0025-0028); and displaying the identified target scan plane of the target anatomical structure via a display (Figure 3, step 318, see paragraph 0042).
 Wherein the detection framework includes one or more algorithm and anatomical structure models stored within the memory of a controller of an imaging system via the imaging probe (paragraph 0017; computerized anatomical models (3D) and algorithms stored in the memory).
However, Bjaerum fails to explicitly teach image detection framework identifies the target anatomical structure and the target scan plane using the received medical imaging data and corresponding position data via 
Cadieu, in the same field of endeavor, teaches identifies the target anatomical structure and the target scan plane using the received medical imaging data and corresponding position data via  (paragraph 0016, the system uses neural network to process trained data (image data and position data) to output instructions to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bjaerum to incorporate the teachings of Cadieu to provide a machine learning algorithm to analyze the image data and position data. The motivation to do so would be to increase the accuracy of the outputted feedback.

Regarding claim 11, Bjaerum teaches The method of claim 10, wherein the receiving the medical imaging data and corresponding position data occurs during an imaging procedure where a user is moving the imaging probe across or within a body of a patient (See paragraph 0027).

Regarding claim 12, Bjaerum teaches The method of claim 11, further comprising, at a beginning of the imaging procedure, prior to starting a set scan protocol, directing the user to move the imaging probe to a predetermined reference position and simultaneously acquiring imaging data and position data at the predetermined reference position and further comprising calibrating the position sensor based on the acquired imaging data and position data at the predetermined reference position (see paragraphs 0016, 0018, and 0039).

Regarding claim 13, Bjaerum teaches The method of claim 10, further comprising displaying visual instructions, via the display, on where and how to move the imaging probe to find the target scan plane of the target anatomical structure (See paragraphs 0016-0017, and 0053), based on a current scan plane and/or anatomical structure identified by the image detection framework based on the generated image and corresponding position data (See paragraphs 0016-0017).

Regarding claim 14, Bjaerum teaches The method of claim 13, further comprising continuously receiving medical imaging data and corresponding position data as the imaging probe is moved and updating the displayed visual instructions based on newly received medical imaging data and position data (see paragraphs 0027-0028, 0053).

Regarding claim 15, Bjaerum teaches The method of claim 13, further comprising displaying the generated image at the same time as displaying the visual instructions, the visual instructions comprising textual instructions (see paragraphs 0017 and 0053).

Regarding claim 20, Bjaerum teaches the system of claim 17, wherein automatically detecting the desired view includes inputting the acquired corresponding image data and position data into the detection framework including one or more algorithms and anatomical structure models, where the framework is stored in the memory (see paragraphs 0017 and 0018).
However, Bjaerum fails to explicitly teach using machine learning to analyze image data.
Cadieu, in the same field of endeavor, teaches inputting the acquired corresponding image data and position data into  (paragraph 0016, the system uses neural network to process trained data (image data and position data) to output instructions to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bjaerum to incorporate the teachings of Cadieu to provide a machine learning algorithm to analyze the image data and position data. The motivation to do so would be to increase the accuracy of the outputted feedback.

Regarding claim 21, Bjaerum teaches The method of claim 1, wherein the coordinate system or the reference point is acquired at a start of imaging (paragraph 0019).
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. The applicant argues that Bjaerum does not teach “prompting the user for confirmation that the image is the desired view”. The examiner disagrees because Bjaerum teaches in figure 3 and paragraphs 0044-0045, that the user confirms if the protocol is completed and then save the results. Therefore, the user is confirming that the image is the desired view.
Applicant’s arguments, see remarks, filed on 12/13/2021, with respect to the rejection of claims 1-15 and 20 under 35 USC 103 rejection have been fully considered and are persuasive in view of the amendments.
Bjaerum in the view of Rothberg fails to expressly teach analyzing image and position data via machine learning.  Therefore, the rejection has been withdrawn in further view of amendments.  However, upon further consideration, a new ground(s) of rejection is made in view of Cadieu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793